Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 16, 2020

The Court of Appeals hereby passes the following order:

A21A0647. RUSSELL RATHBURN et al. v. COMMUNITY BANKING
    COMPANY OF FITZGERALD.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, defendants Russell Rathburn and Wanda Ann Rathburn
appealed to the superior court. The superior court also ruled in favor of the plaintiff,
and the Rathburns filed this direct appeal from the superior court’s order. We,
however, lack jurisdiction.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, the Rathburns were required to follow the discretionary
appeal procedure to obtain review of the superior court’s decision. See OCGA § 5-6-
35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175) (1995). Their
failure to follow this procedure deprives us of jurisdiction to consider this direct
appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/16/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.